Exhibit23.2 CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of Pernix Therapeutics Holdings, Inc. of our report dated September 19, 2014 relating to the Statement of Revenues and Certain Direct Expenses of the Treximet® Product Line of GlaxoSmithKline plc, which appears in Pernix Therapeutics Holdings, Inc.’s Current Report on Form 8-K dated August 19, 2014.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Philadelphia, Pennsylvania January 30, 2015
